UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     ALESIA CLAXTON MITCHELL,                        DOCKET NUMBER
                  Appellant,                         DC-3443-16-0164-I-1

                  v.

     UNITED STATES POSTAL SERVICE,                   DATE: March 25, 2016
                   Agency.



             THIS FINAL ORDER IS NONPRECEDENTIAL 1

           Casanova Hambrick, Clarkton, North Carolina, for the appellant.

           Tanisha J. Locke, Esquire, Charlotte, North Carolina, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     dismissed this appeal for lack of jurisdiction. Generally, we grant petitions such
     as this one only when: the initial decision contains erroneous findings of material
     fact; the initial decision is based on an erroneous interpretation of statute or
     regulation or the erroneous application of the law to the facts of the case; the

     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                       2

     administrative judge’s rulings during either the course of the appeal or the initial
     decision were not consistent with required procedures or involved an abuse of
     discretion, and the resulting error affected the outcome of the case; or new and
     material evidence or legal argument is available that, despite the petitioner’s due
     diligence, was not available when the record closed. See title 5 of the Code of
     Federal Regulations, section 1201.115 (5 C.F.R. § 1201.115).           After fully
     considering the filings in this appeal, we conclude that the petitioner has not
     established any basis under section 1201.115 for granting the petition for review.
     Therefore, we DENY the petition for review and AFFIRM the initial decision,
     which is now the Board’s final decision. 5 C.F.R. § 1201.113(b).
¶2        The appellant, an EAS-17 Supervisor for the U.S. Postal Service, filed an
     appeal on November 24, 2014, challenging a proposed letter of warning in lieu of
     a 7-day suspension, which she received on September 16, 2015. Initial Appeal
     File (IAF), Tab 1.       The administrative judge issued an order notifying the
     appellant of the Board’s timeliness and jurisdictional requirements and directing
     her to file evidence and argument showing that the Board has jurisdiction over
     her claims and that her appeal was timely filed.        IAF, Tab 4.    The agency
     responded by filing a motion to dismiss the appeal for lack of jurisdiction. IAF,
     Tab 5. The appellant did not respond to the order or oppose the agency’s motion
     to dismiss her appeal.
¶3        Without holding the hearing requested by the appellant, the administrative
     judge granted the agency’s motion and dismissed the appeal for lack of
     jurisdiction. IAF, Tab 6, Initial Decision (ID). The administrative judge also
     found that the appellant filed an untimely appeal and that she offered no evidence
     or argument that her appeal was timely filed or that she had good cause for filing
     late. ID at 2-3. The appellant filed a petition for review of the initial decision,
     and the agency responded in opposition to her petition.        Petition for Review
     (PFR) File, Tabs 1, 3.
                                                                                             3

¶4         The Board’s jurisdiction is limited to those matters over which it has been
     given jurisdiction by law, rule, or regulation.            Maddox v. Merit Systems
     Protection Board, 759 F.2d 9, 10 (Fed. Cir. 1985); 5 C.F.R. § 1201.3(a). Under
     5 U.S.C. § 7512, the Board may entertain appeals to review the following adverse
     agency actions:     (1) a removal; (2) a suspension for more than 14 days; (3) a
     reduction in grade; (4) a reduction in pay; and (5) a furlough of 30 days or less.
     The warning letter issued by the U.S. Postal Service, on which the appellant bases
     her appeal, falls outside these statutory categories.
¶5         On review, the appellant asks the Board to reopen her case so that she can
     receive due process on the proposed letter of warning she received from the
     agency.   PFR File, Tab 1 at 3.       The appellant, however, does not dispute the
     administrative judge’s findings that the Board has no jurisdiction over her appeal.
     ID at 3-4.   Because the appellant’s arguments on review present no basis for
     disturbing the initial decision dismissing her appeal for lack of jurisdiction, we
     find that the administrative judge properly dismissed this appeal for lack of
     jurisdiction and we need not address the timeliness of this appeal. 2

                       NOTICE TO THE APPELLANT REGARDING
                          YOUR FURTHER REVIEW RIGHTS
           You have the right to request review of this final decision by the U.S.
     Court of Appeals for the Federal Circuit. You must submit your request to the
     court at the following address:
                                United States Court of Appeals
                                    for the Federal Circuit
                                  717 Madison Place, N.W.
                                   Washington, DC 20439


     2
       On review, the appellant also states that she is still waiting for the agency to respond
     to her discovery request. PFR File, Tab 1 at 3. There is no indication that the appellant
     filed a motion to compel discovery during the proceeding below consistent with the
     Board’s regulations regarding timely discovery. See 5 C.F.R. § 1201.73. Accordingly,
     her argument provides no basis for disturbing the initial decision.
                                                                                    4

The court must receive your request for review no later than 60 calendar days
after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec. 27,
2012). If you choose to file, be very careful to file on time. The court has held
that normally it does not have the authority to waive this statutory deadline and
that filings that do not comply with the deadline must be dismissed. See Pinat v.
Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
      If you need further information about your right to appeal this decision to
court, you should refer to the Federal law that gives you this right. It is found in
title 5 of the U.S. Code, section 7703 (5 U.S.C. § 7703) (as rev. eff. Dec. 27,
2012). You may read this law as well as other sections of the United States Code,
at   our   website,    http://www.mspb.gov/appeals/uscode.htm.           Additional
information is available at the court’s website, www.cafc.uscourts.gov.            Of
particular relevance is the court’s “Guide for Pro Se Petitioners and Appellants,”
which is contained within the court’s Rules of Practice, and Forms 5, 6, and 11.
      If you are interested in securing pro bono representation for an appeal to
the U.S. Court of Appeals for the Federal Circuit, you may visit our website at
http://www.mspb.gov/probono for information regarding pro bono representation
for Merit Systems Protection Board appellants before the Federal Circuit. The
Merit Systems Protection Board neither endorses the services provided by any
attorney nor warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          William D. Spencer
                                          Clerk of the Board
Washington, D.C.